Title: To George Washington from Jonathan Trumbull, Sr., 31 August–1 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 31st August[-1 September] 1776

Adjutant General Reed’s Letter of the 24th Instant came to hand Tuesday Morning the 27th—Yours of the same Date Yesterday.

On receiving the former I advised with my Council; We concluded to send Benja. Huntington Esqr. one of my Council, with Direction to take with him Majr Ely at New London, an Officer there well acquaint[ed] with the People on Long Island, to proceed there and consult and agree with some of the sure friends, of our Cause, with secrecy as far as the Circumstances would admit, for a Number of their Men, assured Friends and well acquainted on the Island, to join with a body from this State, if Possible to accomplish your wishes, to cause a Diversion to the Enemy to Harrass them on their rear, and to prevent their excursions in pursuit of the Provisions the Island affords—I hear they Sailed for the Island Yesterday—His return is expected the beginning of next Week.
If he succeeds according to our hopes no Exertions of this State, I trust, will be wanting at this critical conjuncture to harrass and to keep the Enemy at Bay—to gain Time and every Advantage the case may admit—Shall give the earliest intelligence of our proceedings, that you may Cooperate with our Designs—The race is not to the Swift nor the Battle to the Strong—It is nothing with God to help, whether many, or with those that have no Power—He hath so ordered things in the Administration of the Affairs of the World, as to encourage the Use of Means; and yet so, as to keep Men in Continual Dependence upon him for the efficacy and Success of them—to make Kings and all men to know the reins of the World are not in their hands, but that there is one above who sways and governs all things here below.
I am closing, a Post comes in, and brings the Letters, Copies of which are enclosed—Now expect Mr Huntington’s speedy return—Have sent for my Council, my own thoughts and such as come to me are to Send forward four or Five of the Companies now Stationed at New London, with Four Field peices I hope six peices, to join those men which may be ready for the Service on Long Island, 4 or 5 Companies to follow from New London as soon as they can be marched Down; and also to order on other Companies to take the Places of such as are removed from thence.
I am inclined to think, we shall fall upon some measure similar to what is mentioned, No Delay can be admitted at this critical 

Moment. please to give me the earliest intelligence, how we may best serve agreable to your Desires.
Shall send in the Morning this intelligence, to Governor Cooke of Providence, and ask his assistance in the best way he shall think the Circumstances of that State will admit.
1st Sepr. Enclosed is Copy of Another Letter dated Yesterday from Southold—that you may Observe the Contents—I hope to pursue our Measures so as to stop the Enemy getting in to Suffolk County. I am, with Esteem and Regard Your Excellency’s Most Obedient Humble Servant

Jonth; Trumbull

